Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is Non-Final office in response to communications received on 7/8/2021.  Claims 1-8, 11-16, 18, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1-20, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 1 recites, “receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating a priority of each advertisement network of the subset of the first advertisement networks…obtaining, by the server, the priority; selecting an identifier of a first advertisement network of the subset of the first advertisement networks based at least in part on the priority.”  The specification does not discuss “priority” of an advertisement network or selecting an identifier of an advertisement network based on the priority.  The specification does not mention priority of an advertisement network.  Per [0007] and the rest of the application, an advertisement network is selected according to the traffic allocation and NOT the priority.  Traffic allocation and priority cannot be construed as being the same.  Paragraph 0035 of the specification points to Fig. 3 for the meaning of traffic allocation.  indicating a priority of each advertisement network of the subset of the first advertisement networks…obtaining, by the server, the priority; selecting an identifier of a first advertisement network of the subset of the first advertisement networks based at least in part on the priority.”  It does appear that the application had possession of the claimed subject matter at the effective filing date of the application.  
Claim 12 is rejected for the same reasons as claim 1.
Claim 11 recites, “wherein the advertisement information is obtained by the server from the first advertisement network, and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks.” The specification does not discuss “priority” of an advertisement network or selecting an identifier of an advertisement network based on the priority.  The specification does not mention priority of an advertisement network.  Per [0007] and the rest of the application, an advertisement network is selected according to the traffic allocation and NOT the priority.  Traffic allocation and priority cannot be construed as being the same.  Paragraph 0035 of the specification points to Fig. 3 for the meaning of traffic allocation.  In Figure 3, the traffic allocation is shown as a percentage.  Paragraph indicating a priority of each advertisement network of the subset of the first advertisement networks…obtaining, by the server, the priority; selecting an identifier of a first advertisement network of the subset of the first advertisement networks based at least in part on the priority.”  It does appear that the application had possession of the claimed subject matter at the effective filing date of the application.  
Claim 20 is rejected for the same reasons as claim 11.
Claims 2-10 and 13-19 depend directly or indirectly from one of the independent claims 1 or 12 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-19 
Claim 1 recites, “receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating a priority of each advertisement network of the subset of the first advertisement networks...obtaining, by the server, the priority.”  It is unclear what the step of “obtaining, by the server, the priority” is trying to claim.  The server has already “obtained” the priority since it received the priority through “second input indication a priority”.  So it unclear what the obtaining step is actually doing.  For purpose of examination, the obtaining step will be interpreted as the server obtains the priority based on the received advertisement request from the first application.
Claim 12 is rejected for the same reasons as claim 1.
Claims 2-10 and 13-19 are also rejected because of their dependencies on claims 1 or 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 11 and 20 recite, in part, sending an advertisement request that carries an identifier of the first application, and via a software development kit embedded in a first application, wherein the software development kit enables to select an advertisement from a subset of the first advertisements; receiving advertisement information via the software 
Step 2A, Prong 1:  These limitations are drafted in a method and a system and under their broadest reasonable interpretations, recite a method of organizing human activity.  The claimed invention send and receive information about advertisements.  The limitations are certain methods of organizing human activity like marketing and business relations.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a server”, “first advertisements networks”, “a first advertisement network”, “a terminal”, “a processor”, “a receiver”, and “a transmitter”.  These additional elements are generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “first advertisements networks”, “a first advertisement network”, and “a terminal”, “a processor”, “a receiver”, and “a transmitter” are just generic 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandenburg (P. G. Pub. No. 2013/0019296), in view of Ludewig (P. G. Pub. No. 2011/0066488).

Regarding claim 11, Brandenburg teaches
a method for processing a mobile advertisement, comprising (abstract):
sending, to a server that supports first advertisement networks and via a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application ([0020] "Advertisement requests may be initiated from, for example, a web browser, a software application, or other software component of an Internet-connectable device. In many cases, such requests may be generated in response to a user action. For example, a user may go to a specific website, which triggers an advertisement request; a user may launch an application, which may trigger an advertisement request either at launch or at some other predetermined time; or a user may perform an action within an application, which triggers an advertisement request." [0034] "Advertisement requests may be processed in a multitude of ways. For example, in an embodiment where application 302 initiates an advertisement request, functions of advertiser SDK 222, which may be embedded in, or interfaced to, application 302, may be invoked to communicate advertisement requests, among other data, with ad server 102." [0035] "In some embodiments, an advertisement request may include data to enable ad server 102 to determine a relevant advertisement to be served to Internet-connectable device 108-1 in response to the advertisement request. In an embodiment where the advertisement request is first received by one or more intermediate servers, the one or more intermediate servers may also provide such data to ad server 102 alone or as part of the advertisement request. For example, an advertisement request may include user-specific and/or device-specific data [identifier of first application], among other data."), 
wherein the software development kit enables the server to select an advertisement network from a subset of the first advertisement networks ([0034] 
receiving, by the terminal from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from the first advertisement network ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to application 302 to load a particular website in a web browser executing on Internet-connectable device 108-1.").
Brandenburg does not explicitly teach
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks.
However, Ludewig teaches
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks ([0019] "In particular embodiments, agent configuration manager 316 is configured to ensure that real-time configuration requests concerning, by way of example, priority ad networking, are acted upon immediately ensuring that master agent 210 may be tuned dynamically." See also [0022].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way advertisement networks are selected of Brandenburg with the way advertisement networks are selected of Ludewig, by adding and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of  each advertisement network of the subset of the first advertisement networks, as taught by Ludewig, in order for ad requests to be routed based on prioritization rules and optimization factors (Ludewig, [0022]).

Regarding claim 20, Brandenburg teaches
a terminal, comprising: a first application; a software development kit embedded in the first application; a processor; and a transmitter coupled to the processor and configured to (Fig. 2 # 108-1 "Internet-Connectable Device", # 220 "application", #222 "SDK", and #216 "Processor".  Per [0015] #108 communicate through the network 106, so 108 must have a transmitter.):
send, to a server that supports first advertisement networks and using the software development kit, an advertisement request that carries an identifier of the first
application ([0020] "Advertisement requests may be initiated from, for example, a web browser, a software application, or other software component of an Internet-connectable device. In many cases, such requests may be generated in response to a user action. For example, a user may go to a specific website, which triggers an advertisement request; a user may launch an application, which may trigger an advertisement request either at launch or at some other predetermined time; or a user may perform an action within an application, which triggers an advertisement request." [0034] "Advertisement requests may be processed in a multitude of ways. For example, in an embodiment where application 302 initiates an advertisement request, functions of advertiser SDK 222, which may be embedded in, or interfaced to, application 302, may be invoked to communicate advertisement requests, among other data, with ad server 102." [0035] "In some embodiments, an advertisement request may include data to enable ad server 102 to determine a relevant advertisement to be served to Internet-connectable device 108-1 in response to the advertisement request. In an embodiment where the advertisement request is first received by one or more intermediate servers, the one or more intermediate servers may also provide such data to ad server 102 alone or as part of the advertisement request. For example, an advertisement request may include user-specific and/or device-specific data [identifier of first application], among other data."), 
wherein the software development kit enables the server to select an advertisement network from a subset of the first advertisement networks ([0034] 
receive, from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from the first advertisement network ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to application 302 to load a particular website in a web browser executing on Internet-connectable device 108-1.").
Brandenburg does not explicitly teach
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks.
However, Ludewig teaches
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks ([0019] "In particular embodiments, agent configuration manager 316 is configured to ensure that real-time configuration requests concerning, by way of example, priority ad networking, are acted upon immediately ensuring that master agent 210 may be tuned dynamically." See also [0022].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way advertisement networks are selected of Brandenburg with the way advertisement networks are selected of Ludewig, by adding and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a priority of each advertisement network of the subset of the first advertisement networks, as taught by Ludewig, in order for ad requests to be routed based on prioritization rules and optimization factors (Ludewig, [0022]).

Claims 1, 3, 8-10, 12, 13, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludewig (P. G. Pub. No. 2011/0066488), in view of Brandenburg (P. G. Pub. No. 2013/0019296), in further view of Gurbuxani (P. G. Pub. No. 2011/0238496).

Regarding claim 1, Ludewig teaches
a method for processing a mobile advertisement, the method comprising ([0011] "This disclosure relates generally to advertising, and more particularly to systems and methods directed to advertising over mobile devices."):
receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating a priority of each advertisement network of the subset of the first advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, configure ad networks, enable/disable a particular ad network, as well as set priority [second input] ordering rules for routing ad requests to the ad networks [first input] 106.");
obtaining, by the server, the priority; selecting an identifier of a first advertisement network of the subset of the first advertisement networks based at least in part on the priority;
sending an advertisement information request to the first advertisement network based on the identifier of the first advertisement network ([0032] "Manager 
receiving advertisement information from the first advertisement network based on the advertisement information request ([0048] "By way of example, if an ad network 106 starts delivering a high-paying ad (which may be determined from a campaign feed received from the ad network, for example), optimizer 458 may re-allocate the routing of ads to preferentially send more requests to that ad network for that ad.").
Ludewig does not explicitly teach
receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, 
wherein the advertisement request carries an identifier of the first application, 
and wherein the software development kit enables the server to select an advertisement network from the subset of the first advertisement networks;
obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks;
and sending the advertisement information to the software development kit.
However, Brandenburg teaches
receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, wherein the advertisement request carries an identifier of the first application ([0020] "Advertisement requests may be initiated from, for example, a web browser, a software application, or other software component of an Internet-connectable device. In many cases, such requests may be generated in response to a user action. For example, a user may go to a specific website, which triggers an advertisement request; a user may launch an application, which may trigger an advertisement request either at launch or at some other predetermined time; or a user may perform an action within an application, which triggers an advertisement request." [0034] "Advertisement requests may be processed in a multitude of ways. For example, in an embodiment where application 302 initiates an advertisement request, functions of advertiser SDK 222, which may be embedded in, or interfaced to, application 302, may be invoked to communicate advertisement 
device-specific data [identifier of first application], among other data."), 
and wherein the software development kit enables the server to select an advertisement network from the subset of the first advertisement networks ([0034] "Advertisement requests may be processed in a multitude of ways. For example, in an embodiment where application 302 initiates an advertisement request, functions of advertiser SOK 222, which may be embedded in, or interfaced to, application 302, may be invoked to communicate advertisement requests, among other data, with ad server 102.");
and sending the advertisement information to the software development kit ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, 
wherein the advertisement request carries an identifier of the first application, 
and wherein the software development kit enables the server to select an advertisement network from the subset of the first advertisement networks; and sending the advertisement information to the software development kit, as taught by Brandenburg, since Ludewig receives ad requests and selects ad networks but not through a software development kit, and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).
Ludewig and Brandenburg do not explicitly teach
obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks.
However, Gurbuxani teaches
obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig and Brandenburg with the advertising system of Gurbuxani by adding obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks, as taught by Gurbuxani, since Ludewig and 


Regarding claim 12, Ludewig teaches
a server that supports first advertisement networks (Fig. 1 # 100 Ad Management System [a server], # 106 Ad networks)
the server comprising: a receiver configured to and a processor coupled to the receiver and configured to ([0054] and [0055]):
receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating a priority of each advertisement network of the subset of the first advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, 
obtain the priority; select an identifier of a first advertisement network from the subset of the first advertisement networks based at least in part on the priority; and send an advertisement information request to the first advertisement network based on the identifier of the first advertisement network ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, configure ad networks, enable/disable a particular ad network, as well as set priority ordering rules for routing ad requests to the ad networks 106." [0040] "By way of example, in the percent allocation scheme, the content provider 102 chooses and enters the percentage of its ad requests that will go to each ad network 106 serving the spot group (e.g., 50% to a first ad network, 35% to a second ad network, and 15% to a third ad network). In the fixed order scheme, the ad networks selected for the particular spot group are scored or ranked among themselves and an ad request is first routed to the ad network having the highest ranking [priority] or score."),
wherein the receiver is further configured to receive advertisement information from the first advertisement network based on the advertisement information request ([0048] "By way of example, if an ad network 106 starts delivering a high-paying ad (which may be determined from a campaign feed received from the ad network, for example), optimizer 458 may re-allocate the routing of ads to preferentially send more requests to that ad network for that ad.").
Ludewig does not explicitly teach
receive, from a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application; a transmitter coupled to the processor and configured to send the advertisement information to the software development kit.
However, Brandenburg teaches
receive, from a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application ([0020] "Advertisement requests may be initiated from, for example, a web browser, a software application, or other software component of an Internet-connectable device. In many cases, such requests may be generated in response to a user action. For example, a user may go to a specific website, which triggers an advertisement request; a user may launch an application, which may trigger an advertisement request either at launch or at some other predetermined time; or a user may perform an action within an application, which triggers an advertisement request." [0034] "Advertisement requests may be processed in a multitude of ways. For example, in an embodiment where application 302 initiates an advertisement request, functions of advertiser SDK 222, 
a transmitter coupled to the processor and configured to send the advertisement information to the software development kit ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to application 302 to load a particular website in a web browser executing on Internet-connectable device 108-1." See also [0048].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of 
Ludewig and Brandenburg do not explicitly teach
obtain identifiers of subset of the first advertisement networks based at least on the identifier of the first application received from the terminal;
However, Gurbuxani teaches
obtain identifiers of subset of the first advertisement networks based at least on the identifier of the first application received from the terminal ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and epos), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig and Brandenburg with the advertising system of Gurbuxani by adding obtain identifiers of subset of the first advertisement networks based at least on the identifier of the first application received from the terminal, as taught by Gurbuxani, since Ludewig and Brandenburg receive ad requests, Ludewig selects ad networks but does not select ad networks based on the obtained identifier of the first application, and in order for the application developer of the first application to have a say as to which advertisement network is selected (Gurbuxani, [0102]).

Regarding claim 3, Ludewig teaches
the method of claim 1, wherein selecting the identifier of the first advertisement network comprises: determining a grade associated with the identifier of the first application; and selecting the identifier of the first advertisement network further based upon the grade ([0039] "By way of example, the following are example prioritization schemes: percent allocation, fixed order, round robin (e.g., ad requests are allocated equally among the ad networks selected), best network response, relevancy and revenue. In an example embodiment, ad network router 322 routes a given ad request to the ad network 106 having the highest score [grade] or ranking according to the prioritization algorithm/ scheme selected for the spot group corresponding to the spot for which an ad request is made. By applying different prioritization algorithms to different ad spots, the content provider 102 can optimize the routing of ad requests for various content sectors regardless of those sectors' technical, topical, or physical relationships.").

Regarding claim 8, Ludewig teaches all of the claimed features as discussed above. Ludewig does not explicitly teach
the method of claim 1, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information.
However, Brandenburg teaches
the method of claim 1, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information, as taught by Brandenburg, since Ludewig receives statistical information but not through a software development kit, and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).

Regarding claim 9, Ludewig teaches
the method of claim 1, wherein the method further comprises: receiving, by the server, an advertisement clicking request from the terminal ([0013] "In the following described embodiments, ads may be received from ad networks 106 in response to ad 
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts (e.g., when an ad network does not return an ad within a predetermined time-out period). Similarly, by way of example, optimization factors may include STR, CTR,
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Regarding claim 10, Ludewig teaches
the method of claim 1, further comprising: collecting, by the server, statistics about a number of advertisement requests received within a preset time; and
calculating an advertisement fee based on the number of the advertisement requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts (e.g., when an ad network does not return an ad within a predetermined time-out period). Similarly, by way of example, optimization factors may include STR, CTR, eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Regarding claim 13, Ludewig teaches all of the claimed features as discussed above.  Ludewig does not explicitly teach
the server of claim 12, wherein the first input and the second input is received from an application developer of the first application.
However, Brandenburg teaches
the server of claim 12, wherein the first input and the second input is received from an application developer of the first application ([0033] "Application 302 may be a software application developed by, for example, an advertiser, the manufacturer of Internet-connectable device 108-1, an entertainment software provider, an educational software provider, an enterprise software provider, a media software provider [these are all application developers], etc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding wherein the first input and the second input is received from an application developer of the first application, as taught by Brandenburg, since Ludewig receiving inputs specifying advertisement networks and priority but not by the application developer and in order for the application developer to have a say as to which ad networks are being used (Brandenburg, [0048]).

Regarding claim 15, Ludewig teaches all of the claimed features as discussed above.  Ludewig does not explicitly teach
the server of claim 12, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal.
However, Brandenburg teaches
the server of claim 12, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal, as taught by Brandenburg, since Ludewig receives statistical information but not through a 

Regarding claim 17, Ludewig teaches 
the server of claim 12, wherein the receiver is further configured to receive an advertisement clicking request from the terminal ([0013] "In the following described embodiments, ads may be received from ad networks 106 in response to ad requests embedded within mobile content requested by mobile devices [terminal] 104." See also [0020] and [0017].), 
and wherein the processor is further configured to: count a number of advertisement clicking requests within a preset time; and calculate an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed

eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Regarding claim 19, Ludewig teaches 
the server of claim 12, wherein the processor is further configured to: collect statistics about a number of advertisement requests received within a preset time; and calculate an advertisement fee based on the number of the advertisement requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad .


Claims 4-7, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludewig (P. G. Pub. No. 2011/0066488), in view of Brandenburg (P. G. Pub. No. 2013/0019296), in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in further view of Flake (P. G. Pub. N. 2008/0103953).

Regarding claim 4, Ludewig, Brandenburg, and Gurbuxani teach all of the claimed features as discussed above. Ludewig, Brandenburg, and Gurbuxani do not explicitly teach
the method of claim 1, further comprising: receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the method of claim 1, further comprising: receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig, Brandenburg, and Gurbuxani by adding receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the 

Regarding claim 5, Ludewig teaches all of the claimed features as discussed above.  Ludewig does not explicitly teach
the method of claim 4, further comprising: receiving, by the server, statistical information from the software development kit,
wherein the statistical information comprises operation information of operating the first application; and
collecting statistics about the operation information of the first application based on the statistical information.
However, Brandenburg teaches
the method of claim 4, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information of operating the first application; and collecting statistics about the operation information of the first application based on the statistical information ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information of operating the first application; and collecting statistics about the operation information of the first application based on the statistical information, as taught by Brandenburg, since Ludewig receives statistical information but not through a software development kit, and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).

Regarding claim 6, Ludewig teaches 
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the 
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").
Ludewig does not explicitly teach
receiving, by the server, an advertisement clicking request from the software development kit.
However, Brandenburg teaches
receiving, by the server, an advertisement clicking request from the software development kit ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").


Regarding claim 7, Ludewig teaches all of the claimed features as discussed above.  Ludewig does not explicitly teach
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface.
However, Brandenburg teaches
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface ([0048] "In certain embodiments, application 302 and/or advertiser SDK 222 may pass data to advertiser application 304 upon or subsequent to launch of advertiser application [entering a main interface]
304, including any device- and/or user-specific data determined by, received by, and/or otherwise available to application 302 and/or advertiser SDK 222.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of 

Regarding claim 14, Ludewig, Brandenburg, and Gurbuxani teach all of the claimed features as discussed above. Ludewig, Brandenburg, and Gurbuxani do not explicitly teach
the server of claim 12, wherein the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the server of claim 12, wherein the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig, Brandenburg, and Gurbuxani by adding the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted; and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Ludewig already discusses adjusting the priority of ad networks but not to the specifically of the claim, and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).

Regarding claim 16, Ludewig teaches all of the claimed features as discussed above.  Ludewig does not explicitly teach
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the software development kit, 
wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal.
However, Brandenburg teaches
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").


Regarding claim 18, Ludewig teaches 
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the 
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").
Ludewig does not explicitly teach
wherein the receiver is further configured to receive an advertisement clicking request from the software development kit, and wherein the processor is further configured to.
However, Brandenburg teaches
wherein the receiver is further configured to receive an advertisement clicking request from the software development kit, and wherein the processor is further configured to ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").


Potentially Allowable Subject Matter
Dependent claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the above rejections have been overcome.
Relevant Prior Art
Torkelson (2009/0094107) discusses selecting an order of ad networks.
Mahmoud et al, “Toward a Framework for the Discovery and Acquisition of Mobile Applications”, discusses how application developers choose ad networks to advertise in their applications.
Response to Argument
With regards to the 101 rejection on claims 1, 3-10, and 12-19, the arguments are moot since the 101 rejections have been withdrawn
With regards to the 103 rejections, Applicant’s arguments have been considered but are moot since the prior art references of Ludewig and Brandenburg have been used to teach the amended claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621